DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/278,468 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/14/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 1 is objected to because of the following informalities:  lines 1-2 “A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising “ needs to be corrected.  A suggested correction is -- A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising :-- since the preamble applies to all the limitations in the claim body in lines 3-10. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):

Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim 1 Step 2A Prong 1: With respect to independent Claim 1, independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG). More specifically, Claim 1 recites:
A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising 
the subject performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG) , 
wherein the cross-body stimulation comprises cross-body tapping or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (managing interactions between people, which is one of the certain methods of organizing human activity under the 2019 PEG).

Claim 1 Step 2A Prong 2: Further, with respect to independent Claim 1, independent Claim 1 recites no additional elements (i.e., elements additional to the abstract ideas) because all claim limitations of Claim 1 recite abstract ideas as discussed above. Accordingly, since Claim 1 recites no additional elements and only abstract ideas, Claim 1 cannot recite any additional elements that integrate the abstract ideas into a practical application thereof. 
Claim 25 Step 2A Prong 1: With respect to independent Claim 25, independent Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG). More specifically, Claim 25 recites:
A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising 
the subject performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), 

wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (managing interactions between people, which is one of the certain methods of organizing human activity under the 2019 PEG )
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the grouping of abstract ideas under 2019 PEG. Accordingly, the claim 25 limitations individually and claim 25 as a whole recites an abstract idea specifically, managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG. 
Claim 25 Step 2A Prong 2: Further, with respect to independent Claim 25, independent Claim 25 recites no additional elements (i.e., elements additional to the abstract ideas) because all claim limitations of Claim 25 recite abstract ideas as discussed above. Accordingly, since Claim 25 recites no additional elements and only abstract ideas, Claim 25 cannot recite any additional elements that integrate the abstract ideas into a practical application thereof. 
Claim 1  Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Further, with respect to independent Claim 1, independent Claim 1 recites no additional elements (i.e., elements additional to the abstract ideas) because the claim limitations of Claim 1 recite abstract ideas as discussed above. Accordingly, since Claim 1 recites no additional elements and only abstract ideas, Claim 1 cannot recite any additional elements that amount to significantly more than the judicial exception. Consequently, claim 1 is not eligible subject matter under 35 U.S.C 101.
Claim 25   Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Further, with respect to independent Claim 25, independent Claim 25 recites no additional elements (i.e., elements additional to the abstract ideas) because the claim limitations of Claim 25 recite abstract ideas as discussed above. Accordingly, since Claim 25 recites no additional elements and only abstract ideas, Claim 25 cannot recite any additional elements that amount to significantly more than the judicial exception. Consequently, claim 25 is not eligible subject matter under 35 U.S.C 101.
Dependent Claims 4-13
Dependent claim 4-13 when analyzed as a whole are  held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for similar reasons set-forth for independent base Claim 1. The additional limitations of dependent claims 4-13 are merely directed to and further narrow the scope of the process or the method of organizing human activity.
Suggestions

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanbury; Richard (Pub. No.: US 20170143935 A1, hereinafter referred to as "Hanbury") in view of Mayo; Vicki et al. (Pub. No.: US 20170296775 A1, hereinafter referred to as “Mayo”).
As per independent Claim 1, Hanbury discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Hanbury in at least [0006], [0030-0031], [0034], [0036-0037], [0055-0056], [0063], [0083-0084] for example discloses relevant subject-matter. Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e. stress or anxiety or depression. Further, the term “comprising”, “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. 
More specifically, Hanbury in at least [0006], [0031] for example discloses method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Hanbury [0006] “methods … to provide stimulus to a subject to treat various neurological disorders or conditions, where the stimulus provided may include one or more of an auditory… a tactile stimulus…neurological disorders which may be treated with devices and methods may include, but are not limited to, … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”; [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders” ), the method comprising 
performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. after or while. 
Hanbury in [0034], [0036-0037] for example discloses performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject. See at least 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e.  a neurodevelopmental disorder or a mood disorder or an anxiety disorder. 
Hanbury in [0006], [0031] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”).
Hanbury  does not explicitly disclose the subject performing cross-body stimulation, wherein the cross-body stimulation comprises cross-body tapping or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus.
However, in an analogous, mental disorder/distress therapy field of endeavor, Mayo discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Mayo in at least fig. 1-2, 8, 9C, 11, 13, 15, 38, 45, [0002], [0005-0006], [0036-0038], [0049], [0052], [0054],[0056], [0067], [0069], [0072], [0074-0075] for example discloses relevant subject-matter. Mayo in at least [0002], [0074-0075] for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Mayo [0002] “method 
the subject performing cross-body stimulation, wherein the cross-body stimulation comprises cross-body tapping or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (Here, first, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. [a] wherein the cross-body stimulation comprises cross-body tapping or [b] the cross-body stimulation comprises moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus. Second, the term  “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. Third, the term “tapping” is being interpreted in light of instant application specification para. [0025] and [0034]  as “indirectly touching an area of the body”. Fourth, the term "cross-body stimulation" and “cross-body tapping” (which encompasses indirect stimulation/tapping as also disclosed in the instant application specification) is being interpreted in light of instant application specification para. [0024-0025], [0034] as  [i] “a body part on one side of a subject's body indirectly … touching a body part on the opposite side of the subject's body” or [ii] “a subject's movement and/or touch that occurs on the opposite side of the body as an auditory stimulus”  or [iii] “tapping performed indirectly via device/object” as in instant specification para. [0034].  Here, the claim limitation is being interpreted as the subject indirectly performing cross-body stimulation, wherein the cross-body stimulation comprises indirect cross-body tapping.  

wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Mayo in [0002-0005], [0074-0075] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. See at least Mayo [0003] “Stress has been linked to … depression”; [0074] “reduction in stress… aiding in the treatment of: attention deficit disorder, obsessive/compulsive disorder, clinical depression, panic disorder, anxiety, eating disorder, sleep disorder and learning disabilities. … relieve stress or anxiety”; [0075] “methods and systems provide asynchronous (or continuous) alternating bilateral stimulation to support the reduction of stress in individuals”).
First, Hanbury in [0030] discloses that user has an option to turn tactile stimulation off. Further, Mayo discloses alternate tactile stimulation embodiments as in figure 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile stimulator used in the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, with the tactile stimulator, as taught by Mayo as a matter of simple substitution of one known prior art element for another. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining the predictable results of rendering therapy via day today furniture which provides a natural platform into which the stimulation elements can be incorporated for the therapeutic benefit of individuals using the furniture (Mayo, [0069]) while still stimulating the brain in a way that it is forced to communicate between the left and right sides of the brain, thereby treating various neurological disorders or conditions and/or to provide performance enhancement (Hanbury, [0002], [0036-0037]). Further, a person of ordinary skill would also have been motivated to do so, with a reasonable expectation of success, as a person of ordinary skill in 

As per dependent Claim 5, the combination of Hanbury and Mayo as a whole further discloses method, wherein the subject has autism, post-traumatic stress disorder (PTSD),attention deficit disorder (ADD), attention deficit hyperactivity disorder (ADHD) and/or depression (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list. Hanbury [0006], [0031], [0084] and Mayo in [0074] for example discloses subject-matter as recited.).

As per dependent Claim 6, the combination of Hanbury and Mayo as a whole further discloses method wherein the mono auditory stimulus comprises a command to perform the cross-body stimulation (Here, the term “command” is being interpreted as including electronic commands/instructions. Hanbury in [0034], [0038] for example discloses the mono auditory stimulus comprises electronic command/instructions to perform the cross-body stimulation. See at least Hanbury [0034] “instructions for providing stimuli may be provided… alternating the left auditory…or tactile stimulus sources with the right auditory…or tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active.)” [0038] “the method … program may comprise program instructions”).
As per dependent Claim 7, the combination of Hanbury and Mayo as a whole further discloses method wherein the cross-body stimulation substantially occurs after receiving the 

As per dependent Claim 8, the combination of Hanbury and Mayo as a whole makes obvious wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. a mono cognitive state or a hypnotic state or a trance state. Further, the limitation is being interpreted in light of instant application specification [0018-0022] ([0020] “"sensory overload induction" refers to a process in which the conscious mind is given more information than it can handle at one time ”;[0022]“As used herein, "mono-cognition" or "mono-cognitive state" refers to a trance like state that occurs when the nervous system becomes overwhelmed…Mono-cognition occurs after a sensory overload induction”). Further, here the limitation “wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject” is being interpreted as wherein a mono cognitive state, a hypnotic state or a trance state is caused or created in the subject. In other words, prior art does not necessarily need to disclose specific steps for how the mono cognitive state, hypnotic state or trance state occurs or is caused or created or induced in the subject, the prior art just need to disclose that  a mono cognitive state, a hypnotic state or a trance state is induced or caused or created in the subject for prior art to read on the limitation as now explicitly, positively and specifically recited by the Applicants.  Lastly, 
Hanbury in [0036] discloses  “by alerting [sic] the output between left and right channels, the brain may be stimulated in a way that it is forced to communicate between the left and right sides of the brain. This forced communication, for example, can allow PTSD memories to be wired to both sides of the brain, thereby stopping undesirable flashbacks”. A person of ordinary skill in the art would understand that such a process could overload the sensory system i.e. give the conscious mind more information than it can handle at one time and/or overwhelm the nervous system resulting in a “sensory overload induction” and Mono-cognition state as explicitly, positively and specifically recited by the Applicants when claim terms are interpreted in light of the instant application specification ).

As per dependent Claim 9, the combination of Hanbury and Mayo as a whole further discloses method further comprising repeating the receiving and the performing cross-body stimulation steps (Examiner notes that such repetition would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of mere duplication of prior art disclosed method step of receiving and the performing cross-body stimulation (Also see MPEP 2144.04). Such repetition could reasonably occur when treatments regimen involves multiple sessions or as treatment prescribed by the therapist requires repetition to address the trauma. 
Hanbury in [0034], [0037] for example discloses  repeated as often as beneficial to the treatment and Mayo in for fig. 11, [0007]  for example discloses process is repeated for a therapeutically effective number of repetitions which read on subject-matter as now explicitly, positively and specifically recited by the Applicants. See Hanbury [0037] “method 400 of treating 

As per dependent Claim 10, the combination of Hanbury and Mayo as a whole further discloses method further comprising receiving  another mono auditory stimulus in a second ear of the subject; and the subject performing another cross-body stimulation (Hanbury in [0034], [0036], [0063] for example discloses indirectly receiving  another mono auditory stimulus in a second ear of the subject and indirectly performing cross-body stimulation while Mayo Mayo in at least fig. 1, 45, [0039], [0052] , [0054], [0067], [0069] for example discloses the subject indirectly performing cross-body tapping repeatedly per treatment regimen or individual desire. Thus, the combination of applied art as a whole discloses indirectly receiving  another mono auditory stimulus in a second ear of the subject; and the subject indirectly performing another cross-body stimulation as now explicitly, positively and specifically recited by the Applicants.
See Hanbury [0034] “alternating the left auditory...stimulus sources with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active”; [0063] “wherein the left auditory stimulus pattern and the right auditory stimulus pattern are configured to produce a plurality of alternating left and right auditory signals”; Mayo Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “The stimulation can continue for a time period 

As per dependent Claim 11, the combination of Hanbury and Mayo as a whole further discloses method wherein the mono auditory stimulus and/or the another mono auditory stimulus alternates between the first ear and the second ear (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list. Hanbury in [0034], [0036], [0063] for example discloses the mono auditory stimulus and/or the another mono auditory stimulus alternates between the first ear and the second ear. See Hanbury [0063] “wherein the left auditory stimulus pattern and the right auditory stimulus pattern are configured to produce a plurality of alternating left and right auditory signals”).

As per dependent Claim 12, the combination of Hanbury and Mayo as a whole further discloses method further comprising repeating the receiving the mono auditory stimulus and/or the another mono auditory stimulus and the performing the cross-body stimulation and/or the another cross-body stimulation steps (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list. Further, Examiner notes that such repetition would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of mere duplication of prior art disclosed method step of receiving and the performing cross-body stimulation (Also see MPEP 2144.04). Such repetition could reasonably occur when treatments regimen involves multiple sessions or as treatment prescribed by the therapist requires repetition to address the trauma. 

See Hanbury [0034] “alternating the left auditory...stimulus sources with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active”; [0063] “wherein the left auditory stimulus pattern and the right auditory stimulus pattern are configured to produce a plurality of alternating left and right auditory signals”; Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “The stimulation can continue for a time period of until the individual decides to stop the stimulation … Otherwise… the stimulation is continued for a predetermined time period or for any time period desired by the individual”).
Claims 4, 8, 13, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanbury in view of Mayo and further in view of  Morgan; Joseph W. et al. (Pub. No.: US 10943407 B1, hereinafter referred to as “Morgan”).
As per dependent Claim 4, the combination of Hanbury and  Mayo as a whole discloses method of claim 1 (see claim 1), 

However, in an analogous mental health treatment field of endeavor, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. 100 lines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. 
See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”) comprising:
further comprising the subject receiving an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder (Here, the “and/or” 
 Morgan in at least Col. lines for example discloses the subject receiving an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder. See at least Morgan col. 4 lines 18-22 “a visual, auditory, and/or text-based message that delivers safety-related instructions, safety-related educational points, and/or evokes safety-related actions”; col. 102 lines 4-16 “utilizing features within the EMDR method and system… involving a determination of treatment goals … carried out using patient educational content on methods to manage anxiety. The exemplary embodiment may further be carried out through application of the EMDR feature in scenes or sessions, and wherein one or more of the tasks described herein are additionally carried out”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, by furthering including educational message specific to the neurodevelopmental disorder as disclosed in Morgan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enhancing treatment by also providing to the patient educational content on methods to manage anxiety (Morgan, col. 102 lines 4-16).    

Additionally as per dependent Claim 8, the combination of Hanbury and  Mayo as a whole discloses method of claim 1 (see claim 1).
The combination of Hanbury and  Mayo as a whole does not explicitly disclose the hypnotic state induced in the subject.

See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”), 
wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. a mono cognitive state or a hypnotic state or a trance state. Further, the limitation is being interpreted in light of instant application specification [0018-0022]. Further, here the limitation “wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject” is being interpreted as wherein a mono cognitive state, a hypnotic 
Morgan in at least col.102 lines 36-40, col. 102 lines 49-58, Col. 109 line 65 up to col. 110 line 3  for example discloses a hypnotic state is induced in the subject. See at least Morgan col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including … meditation, hypnosis,”; Col. 109 line 65 up to col. 110 line 3 “uses interactive features including distracting tasks … education-based tasks… hypnosis, and/or meditation exercises; and/or other related activities and/or content”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, such that a mono cognitive state, a hypnotic state or a trance state is induced in the subject. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively treating and addressing issues relating to mental health disorder (Morgan col.102 lines 36-40, col. 102 lines 49-58).

As per dependent Claim 13, the combination of Hanbury and  Mayo as a whole discloses method of claim 1 (see claim 1), 
The combination of Hanbury and  Mayo as a whole does not explicitly disclose guided meditation feature .
However, in an analogous mental health treatment field of endeavor, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. 100 lines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. 
See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”) comprising:
  for example makes obvious use of guided meditation along with the mono auditory stimulus in the first ear of the subject. The specific sequence of receiving guided meditation before receiving the mono auditory stimulus would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Morgan col. 8 lines 59-67 states that the disclosed processes or methods generally may be carried out in various different sequences and arrangements while still falling within the scope of the present invention. 
See Morgan at least in col. 67 lines 23-35  “sounds and/or tones are played for the patient with each sound and/or tone be played alternatively to both ears”; col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including self-reflection, mindfulness, meditation, hypnosis, rhetorical questions, Socratic dialogue, prompting patient to think about hypothetical scenarios and/or questions, physical movements, and guided imagery techniques as described herein.”; col. 8 lines 59-67 “methods or processes of the invention, the sequence and/or arrangement of steps described herein are illustrative and not restrictive. Accordingly…the steps in such processes or methods generally may be carried out in various different sequences and arrangements while still falling within the scope of the present invention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression 

As per independent Claim 25, Hanbury discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Hanbury in at least [0006], [0030-0031], [0034], [0036-0037], [0055-0056], [0063], [0083-0084] for example discloses relevant subject-matter. Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e. stress or anxiety or depression. Further, the term “comprising”, “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. 
More specifically, Hanbury in at least [0006], [0031] for example discloses method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Hanbury [0006] “methods … to provide stimulus to a subject to treat various neurological disorders or conditions, where the stimulus provided may include one or more of an auditory… a tactile stimulus…neurological disorders which may be treated with devices and methods may include, but are not limited to, … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”; [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders” ), the method comprising 
 (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. after or while. 
Hanbury in [0034], [0036-0037] for example discloses performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject. See at least Hanbury [0034] “alternating the left auditory...stimulus sources with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active”), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e.  a neurodevelopmental disorder or a mood disorder or an anxiety disorder. 
Hanbury in [0006], [0031] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”).
Hanbury  does not explicitly disclose the subject performing cross-body stimulation, wherein the cross-body stimulation comprises cross-body tapping or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus, wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject.

the subject performing cross-body stimulation, wherein the cross-body stimulation comprises cross-body tapping or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (Here, first, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. [a] wherein the cross-body stimulation comprises cross-body tapping or [b] the cross-body stimulation comprises moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus. Second, the term  “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. Third, the term “tapping” is being interpreted in light of instant application specification para. [0025] and [0034]  as “indirectly touching an area of the body”. Fourth, the term "cross-body stimulation" and “cross-body tapping” (which as also disclosed in the instant application specification encompasses indirect stimulation/tapping) is being interpreted in light of instant application specification para. [0024-0025], [0034] as  [i] “a body part on one side of a subject's body indirectly … touching a body part on the opposite side of the subject's body” or [ii] “a subject's movement and/or touch 
More specifically, Mayo in at least fig. 1, 45, [0039], [0052] , [0054], [0067], [0069] for example discloses the subject indirectly performing cross-body stimulation, wherein the cross-body stimulation comprises indirect cross-body tapping which would occur when an individual seated at the desk of fig. 45 places her/his hands over the stimulation element on the desk to receive the therapeutic benefit of bi-lateral stimulation provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides/hands of the body by launching the bilateral stimulation application (app) on the mobile device as in fig. 1 . See Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “method … where the bilateral stimulation application (app) is launched (begun) on the mobile device …so that the individual may receive the asynchronous (or continuous) alternating bilateral stimulation… the individual desires to commence simulation, the simulation is applied in asynchronous (or continuous) and alternate manner …The stimulation can continue for a time period of until the individual decides to stop the stimulation … Otherwise… the stimulation is continued for a predetermined time period or for any time period desired by the individual”; [0054]” vibrating element 104 being brought into position or placed on individual body means being brought into "therapeutic contact" with an individual's body. Therapeutic contact may be achieved by direct contact … or via indirect contact … therapeutic contact means only that the individual need be able to perceive the stimulation provided by the bilateral vibrating elements 104 during therapy”;[0067]” sounds or music may be used in conjunction with the vibratory stimulation provided by stimulation elements 104 during the 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Mayo in [0002-0005], [0074-0075] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. See at least Mayo [0003] “Stress has been linked to … depression”; [0074] “reduction in stress… aiding in the treatment of: attention deficit disorder, obsessive/compulsive disorder, clinical depression, panic disorder, anxiety, eating disorder, sleep disorder and learning disabilities. … relieve stress or anxiety”; [0075] “methods and systems provide asynchronous (or continuous) alternating bilateral stimulation to support the reduction of stress in individuals”).
First, Hanbury in [0030] discloses that user has an option to turn tactile stimulation off. Further, Mayo discloses alternate tactile stimulation embodiments as in figure 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile stimulator used in the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, with the tactile stimulator, as taught by Mayo as a matter of simple substitution of one known prior art element for another. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining the predictable results of rendering therapy via day today furniture which provides a natural platform into which the stimulation elements can be incorporated for the therapeutic benefit of individuals using the furniture (Mayo, [0069]) while still stimulating the brain in a way that it is forced to communicate between the left and right sides of the brain, 
		The combination of Hanbury and Mayo as a whole does not explicitly disclose wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject,
		However, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. 100 lines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. 
See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows 
wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. a mono cognitive state or a hypnotic state or a trance state. Further, the limitation is being interpreted in light of instant application specification [0018-0022]. Further, here the limitation “wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject” is being interpreted as wherein a mono cognitive state, a hypnotic state or a trance state is caused or created in the subject. In other words, prior art does not necessarily need to disclose specific steps for how the mono cognitive state, hypnotic state or trance state occurs or is caused or created or induced in the subject, the prior art just need to disclose that  a mono cognitive state, a hypnotic state or a trance state is induced or caused or created in the subject for prior art to read on the limitation as now explicitly, positively and specifically recited by the Applicants. 
Morgan in at least col.102 lines 36-40, col. 102 lines 49-58, Col. 109 line 65 up to col. 110 line 3  for example discloses a hypnotic state is induced in the subject. See at least Morgan col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including … meditation, hypnosis,”; Col. 109 line 65 up to col. 110 line 3 “uses interactive features including distracting tasks … 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, such that a mono cognitive state, a hypnotic state or a trance state is induced in the subject. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively treating and addressing issues relating to mental health disorder (Morgan col.102 lines 36-40, col. 102 lines 49-58).
Response to Amendment
 According to the Amendment, filed 01/14/2022, the status of the claims is as follows:
Claim 1 is currently amended; 
Claims 6-9, 13  are as originally filed;
Claims 4, 5, 10-12 are previously presented;
Claims 14-20 are withdrawn; 
Claim 25 is new; and
Claims 2,3, 21-24 are cancelled.
By the current amendment, as a result, claims 1, 4-20 and 25 are now pending in this application while claims 1,4-13 and 25 are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Pages 6-9 of Applicant’s Amendment dated  01/14/2022
35 U.S.C. § 101 Rejection 

[ii]The claims are not directed to the abstract idea category of methods of organizing human activity.
First as noted in USPTO October 2019 PEG Update, not all methods of organizing human activity are abstract ideas (e.g., “a defined set of steps for combining particular ingredients to create a drug formulation” is not a “certain method of organizing human activity”). See, USPTO October 2019 PEG Update at p. 4-5.
The limitations of claims 1 and 25 are not merely a set of instructions to be followed, like rules for a game, assigning hair designs, or instructions on how to hedge risk. Rather, claims 1 and 25 are directed toward a method of treatment for a specified subject having a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder, which provides treatment steps for reducing stress, anxiety and/or depression in the subject… step is not simply part of rules for a game or instructions for following, but rather is a concrete treatment step performed to affect the claimed treatment (i.e., reducing stress, anxiety and/or depression in the subject) akin to various other method of treatment steps, such as a patient being administered a drug...Thus, the claims are not directed toward an abstract idea, i.e., a method of organizing human activity.
[iii]. The claim limitations do amount to an inventive concept.
Applicant nonetheless submits that the cross-body stimulation limitation alone, as well as the combination of receiving a mono auditory stimulus limitation and performing cross-body stimulation amount to an inventive concept. More specifically, the cross-body stimulation limitation and combination of limitations are not well understood, routine, and conventional in the field of treating stress, anxiety and/or depression. See MPEP § 2106.05(d).The nonconventional and unique nature of this claim limitation is further demonstrated below as none of the cited references teach or suggest cross-body stimulation, moreover cross-body stimulation in combination with receiving a mono auditory stimulus. Thus, claim 1 and claim 25 recite additional elements that amount to an inventive concept and the claims qualify as eligible subject matter.
Withdrawal of the present rejection is respectfully requested.


First, with respect to Applicants assertion that claim 1 and 25 are not a method of organizing human activity abstract ideas  but are more akin to “a defined set of steps for combining particular ingredients to create a drug formulation” or “a method of treatment …which provides treatment steps for reducing stress, anxiety and/or depression in the subject” and therefore are patent eligible under 35 U.S.C 101 and not an abstract idea, Examiner disagrees for the following reasons. As detailed above, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the grouping of abstract ideas under 2019 PEG. Accordingly, the claim 1 and 25 limitations individually and claim 1 and 25 as a whole as now presented just recite an abstract idea specifically, managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG with no additional elements that integrate the abstract ideas into a practical application and no additional elements that amount to significantly more than the judicial exception. Examiner suggests further limiting claim 1 and claim 25 to recite corresponding structures and additional elements that perform the recited steps for example [a] details regarding why or how or using what structure “reducing stress, anxiety and/or depression in the subject” is implemented, determined i.e. how or using what structures is it determined that the process steps reduced stress, anxiety and/or depression in the subject and/or [b] details regarding why or how or using what structures “the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder” is determining; and/or [c] details regarding 
Second, with respect to Applicant’s arguments that the cross-body stimulation limitation alone, as well as the combination of receiving a mono auditory stimulus limitation and performing cross-body stimulation amount to an inventive concept as none of the cited references teach or suggest cross-body stimulation, or cross-body stimulation in combination with receiving a mono auditory stimulus, Examiner notes that first Applicant admits that Wilson teaches an alternating auditory tone. Further, as detailed in prior art rejections, combination of applied art Hanbury and  Mayo teaches alternating cross-body stimulation in alternating combination with receiving a mono auditory stimulus. Therefore, the recited limitations are conventional and well-known. Additionally, Non-patent literature ‘“Tapping In” to Reduce Anxiety’ by  Jim Christrup evidences the conventional, non-unique features of a subject performing cross-body stimulation to reduce anxiety.
Please also cross-reference detailed claim rejection under 35 U.S.C. 101 as being directed to a judicial exception, i.e. abstract idea (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), with no additional elements that integrate the abstract ideas into a practical application and no additional elements that amount to significantly more than the judicial exception.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 9-12 of Applicant’s Amendment dated  01/14/2022 where Applicant’s’ remarks inter alia that: 
Rejection under 35 U.S.C. §102(a)(1) over Wilson[A] Claims 1-3, 5, 10, and 11 stand rejected under 35 U.S.C. §102(a)(1) as allegedly anticipated by U.S. 6,409,655 (“Wilson”). Applicant respectfully traverses this rejection.



[C] New Claim 25: Similar to independent claim 1, new claim 25 is directed toward a method of reducing stress, anxiety and/or depression in a subject requiring the subject perform cross-body stimulation; thus, claim 25 is not anticipated nor rendered obvious by the cited references for at least the same reasons as claim 1. Furthermore, new claim 25 recites an additional limitation, namely that a mono cognitive state, a hypnotic state or a trance state is induced in the subject, which is not disclosed or rendered obvious by the cited references.

Applicant’s arguments 25[A-C] have been considered  but are moot because the new ground of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s arguments 25 [A], [C] with respect to limitations recited in independent claim 1 and 25 that applied art does not disclose moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus, as also detailed above, the limitation “wherein the cross-body stimulation comprises cross-body tapping or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus” as explicitly recited by the Applicants is being 

Please also cross-reference detailed claim  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 12-17 of Applicant’s Amendment dated  01/14/2022 where Applicant’s’ remarks inter alia that: 
Rejections under 35 U.S.C. §103.
[1] Claims 4, 6, and 7 stand rejected under 35 U.S.C. §103 as allegedly unpatentable over Wilson;
[2] Claim 8 stands rejected under 35 U.S.C. §103 as allegedly unpatentable over Wilson in view of U.S. 5,343,261 (“Wilson ‘261”);
[3] Claims 9 and 12 stand rejected under 35 U.S.C. §103 as allegedly unpatentable over Wilson in view of Tripp, T. (2007) Art Therapy: Journal of the American Art Therapy Association, 24(4): 176-183 (“Tripp”); and
[4] Claim 13 stands rejected under 35 U.S.C. §103 as allegedly unpatentable over Wilson in view of U.S. 10,943,407 (‘Morgan’).
[5] Applicant respectfully traverses each of these rejections.

Applicant’s arguments 26 [1-3], [5] with respect to dependent claim 4, 6, 7, 8, 9, and 12 have been considered  but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments 26 [4], [5]  with respect to dependent claim 13 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claim 13 define a patentable invention without specifically pointing out how the language of the dependent claims patentably 
Please also cross-reference detailed claim  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20090156886 A1 for disclosing Eye Movement Desensitization and Reprocessing (EMDR) for treating a variety of psychological disorders such as anxiety or post-traumatic stress disorder (PTSD) wherein [a] alternating tones such as a tone provided in the right ear, then the left ear, then right ear, then left ear, etc. of the patient, and [b] alternating tactile stimulation of the patient's hands, knees, shoulders, feet, of other body parts for example, the therapist can gently touch the patient's right hand, left hand, right hand, left hand, and so forth are used to produce beneficial treatment effects similar to that disclosed and claimed.
US 20190374742 A1  for disclosing pain management method wherein a stimuli that alternates between sensory organs, as by alternating between the eyes or ears or the person is used. The stimulus may include, but is not limited to, one or more of: a visual stimuli to one or both eyes of the person; an auditory stimuli to one or both ears of the person; and/or a tactile stimuli to the skin of the person which alternated between the sensory organs and left and right sides of the body similar to that disclosed and claimed.
US 20200086077 A1 for disclosing psychological treatment of disorders like PTSD and trauma using Eye Movement Desensitization and Reprocessing (EMDR) psychological therapy similar to that disclosed.
Non-patent literature ‘“Tapping In” to Reduce Anxiety’ by  Jim Christrup for disclosing subject performing cross-body stimulation to reduce anxiety similar to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        
February 9, 2022